
	
		I
		111th CONGRESS
		1st Session
		H. R. 4191
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2009
			Mr. DeFazio (for
			 himself, Mr. Arcuri,
			 Mr. Perlmutter,
			 Mr. Braley of Iowa,
			 Ms. Sutton,
			 Mr. Filner,
			 Mr. Perriello,
			 Mr. Welch,
			 Mr. Hare, Mr. Kagen, Mr. Ryan
			 of Ohio, Mr. Hastings of
			 Florida, Ms. Schakowsky,
			 Mr. Davis of Tennessee,
			 Ms. Hirono,
			 Mr. Rahall,
			 Mr. Stark,
			 Mr. Cummings,
			 Mr. Johnson of Georgia,
			 Mr. Grijalva,
			 Ms. Edwards of Maryland,
			 Ms. Shea-Porter,
			 Ms. Kaptur,
			 Mr. Hinchey,
			 Ms. Slaughter, and
			 Mr. Sarbanes) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Rules and
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  tax on certain securities transactions to fund job creation and deficit
		  reduction.
	
	
		1.Short titleThis Act may be cited as the
			 Let Wall Street Pay for the
			 Restoration of Main Street Act of 2009.
		2.FindingsCongress finds the following:
			(1)Our Nation
			 continues to be hamstrung by a recession that led to the current jobless
			 recovery and record deficits.
			(2)The unemployment
			 rate is now 10.2 percent and most economists expect it to climb higher.
			(3)The Federal
			 deficit has reached $1,400,000,000,000 for 2009.
			(4)The jobless
			 recovery suggests that the Federal Government must continue to prime the
			 economy, but the record deficit is a real obstacle.
			(5)Following their
			 $700,000,000,000 bailout, Wall Street is now enjoying a resurgence in profits
			 and bonuses.
			(6)A
			 robust economy needs more than Wall Street profits. Main Street America is
			 strengthened by good paying jobs for all Americans, not just Wall Street
			 bankers.
			(7)To restore Main
			 Street America, a small securities transaction tax on Wall Street should be
			 invested in job creation for Main Street America.
			(8)A
			 securities transaction tax on Wall Street has a negligible impact on the
			 average investor and pension funds.
			(9)This transfer tax
			 would be assessed on the sale and purchase of financial instruments such as
			 stocks, options, and futures. A quarter percent (0.25 percent) tax on financial
			 transactions could raise approximately $150,000,000,000 a year.
			(10)The United States
			 had a transfer tax from 1914 to 1966. The Revenue Act of 1914 (Act of Oct. 22,
			 1914 (ch. 331, 38 Stat. 745)) levied a 0.2 percent tax on all sales or
			 transfers of stock. In 1932, Congress more than doubled the tax to help
			 financial recovery and job creation during the Great Depression.
			(11)Half the revenue
			 generated by this transaction tax will be used to directly reduce the
			 deficit.
			(12)Half of the
			 revenue generated by this transaction tax will deposited in a Job Creation
			 Reserve to fund the creation of good paying jobs and put Americans back to work
			 rebuilding our Nation.
			3.Job creation
			 reserve for investments in middle class jobs
			(a)In
			 generalFor budgetary purposes, half the additional Federal
			 receipts by reason of the enactment of this Act shall be held in a separate
			 account to be known as the Job Creation Reserve. The Job
			 Creation Reserve shall be available to offset the additional costs from the
			 Surface Transportation Authorization Act of 2009 and subsequent legislation to
			 fund job creation in the United States provided that the subsequent
			 legislation—
				(1)promotes jobs that
			 pay at least the median wage of the United States;
				(2)promotes
			 manufacturing and other jobs we are losing to unfair overseas competition;
			 and
				(3)prohibits any
			 recipient of the Troubled Asset Relief Program from directly benefitting from
			 any funds in this reserve.
				(b)Procedure for
			 Adjustments
				(1)Budget committee
			 chairmanAfter the reporting of a bill or joint resolution, or
			 the offering of an amendment thereto or the submission of a conference report
			 thereon, providing funding for the purposes set forth in subsection (a) in
			 excess of the amounts provided for those purposes for fiscal year 2010, the
			 chairman of the Committee on the Budget of the applicable House of Congress
			 shall make the adjustments set forth in paragraph (2) for the amount of new
			 budget authority and outlays in that measure and the outlays flowing from that
			 budget authority.
				(2)Matters to be
			 adjustedThe adjustments referred to in paragraph (1) are to be
			 made to—
					(A)the discretionary
			 spending limits, if any, set forth in the appropriate concurrent resolution on
			 the budget;
					(B)the allocations
			 made pursuant to the appropriate concurrent resolution on the budget pursuant
			 to section 302(a) of the Congressional Budget Act of 1974; and
					(C)the budget
			 aggregates contained in the appropriate concurrent resolution on the budget as
			 required by section 301(a) of the Congressional Budget Act of 1974.
					(3)Amounts of
			 adjustmentsThe adjustments referred to in paragraphs (1) and (2)
			 shall not exceed half the receipts estimated by the Congressional Budget Office
			 that are attributable to this Act for the fiscal year in which the adjustments
			 are made.
				4.Deficit
			 reductionIt is the Sense of
			 Congress that half the additional Federal receipts by reason of the enactment
			 of this Act shall not be expended and therefore reduce the Federal deficit. The
			 Committee on the Budget shall clearly report this deficit reduction in the
			 committee report for the budget resolution.
		5.Recoupment of
			 Wall Street Bailout
			(a)In
			 generalChapter 36 of the Internal Revenue Code of 1986 is
			 amended by inserting after subchapter B the following new subchapter:
				
					CTax on Securities
				Transactions
						
							Sec. 4475. Tax on securities transactions.
						
						4475.Tax on
				securities transactions
							(a)Imposition of
				tax
								(1)StocksThere is hereby imposed a tax on each
				covered transaction in a stock contract of 0.25 percent of the value of the
				instruments involved in such transaction.
								(2)FuturesThere
				is hereby imposed a tax on each covered transaction in a futures contract of
				0.02 percent of the value of the instruments involved in such
				transaction.
								(3)SwapsThere
				is hereby imposed a tax on each covered transaction in a swaps contract of 0.02
				percent of the value of the instruments involved in such transaction.
								(4)Credit default
				swapsThere is hereby imposed a tax on each covered transaction
				in a credit default swaps contract of 0.02 percent of the value of the
				instruments involved in such transaction.
								(5)OptionsThere
				is hereby imposed a tax on each covered transaction in an options contract with
				respect to a transaction described in paragraph (1), (2), (3), or (4)
				of—
									(A)the rate imposed
				with respect to such underlying transaction under paragraph (1), (2), (3), or
				(4) (as the case may be), multiplied by
									(B)the premium paid
				on such option.
									(b)Exception for
				retirement accounts, etcNo
				tax shall be imposed under subsection (a) with respect to any stock contract,
				futures contract, swaps contract, credit default swap, or options contract
				which is held in any plan, account, or arrangement described in section 220,
				223, 401(a), 403(a), 403(b), 408, 408A, 529, or 530.
							(c)Exception for
				interests in mutual fundsNo tax shall be imposed under
				subsection (a) with respect to the purchase or sale of any interest in a
				regulated investment company (as defined in section 851) or of any derivative
				of such an interest.
							(d)By whom
				paid
								(1)In
				generalThe tax imposed by
				this section shall be paid by—
									(A)in the case of a
				transaction which occurs on a trading facility located in the United States,
				such trading facility, or
									(B)in any other case,
				the purchaser with respect to the transaction.
									(2)Withholding if
				buyer is not a United States personSee section 1447 for
				withholding by seller if buyer is a foreign person.
								(e)Covered
				transactionThe term covered transaction means any
				purchase or sale if—
								(1)such purchase or
				sale occurs on a trading facility located in the United States, or
								(2)the purchaser or
				seller is a United States person.
								(f)AdministrationThe
				Secretary shall carry out this section in consultation with the Securities and
				Exchange Commission and the Commodity Futures Trading
				Commission.
							.
			(b)Credit for first
			 $100,000 of stock transactions per yearSubpart C of part IV of subchapter A of
			 chapter 1 of such Code is amended by inserting after section 36A the following
			 new section:
				
					36B.Credit for
				securities transaction taxes
						(a)Allowance of
				creditIn the case of any
				purchaser with respect to a covered transaction, there shall be allowed as a
				credit against the tax imposed by this subtitle for the taxable year an amount
				equal to the lesser of—
							(1)the aggregate
				amount of tax imposed under section 4475 on covered transactions during the
				taxable year with respect to which the taxpayer is the purchaser, or
							(2)$250 ($500 in the
				case of a joint return).
							(b)Aggregation
				ruleFor purposes of this section, all persons treated as a
				single employer under subsection (a) or (b) of section 52, or subsection (m) or
				(o) of section 414, shall be treated as one taxpayer.
						(c)DefinitionsFor purposes of this section, any term used
				in this section which is also used in section 4475 shall have the same meaning
				as when used in section
				4475.
						.
			(c)WithholdingSubchapter
			 A of chapter 3 of such Code is amended by adding at the end the following new
			 section:
				
					1447.Withholding on
				securities transactions
						(a)In
				generalIn the case of any
				outbound securities transaction, the transferor shall deduct and withhold a tax
				equal to the tax imposed under section 4475 with respect to such
				transaction.
						(b)Outbound
				securities transactionFor purposes of this section, the term
				outbound securities transaction means any covered transaction to
				which section 4475(a) applies if—
							(1)such transaction
				does not occur on a trading facility located in the United States, and
							(2)the purchaser with
				respect to such transaction in not a United States
				person.
							.
			(d)Conforming
			 amendments
				(1)Section 6211(b)(4)(A) of such Code is
			 amended by inserting 36B, after 36A,.
				(2)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting 36B,
			 after 36A,.
				(3)The table of
			 subchapters for chapter 36 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to subchapter B the following new
			 item:
					
						
							Subchapter C. Tax on securities
				transactions.
						
						.
				(4)The table of
			 sections for subchapter A of chapter 3 of such Code is amended by adding at the
			 end the following new item:
					
						
							Sec. 1447. Withholding on securities
				transactions.
						
						.
				(5)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 36A the following new
			 item:
					
						
							Sec. 36B. Credit for securities
				transaction
				taxes.
						
						.
				(e)Effective
			 dateThe amendments made by this section shall apply to
			 transactions occurring more than 180 days after the date of the enactment of
			 this Act.
			
